Citation Nr: 1639323	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-19 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993, September 2004 to February 2005, May 2006 to September 2006, and October 2009 to March 2010.  The record suggests that there is additional unverified active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in July 2016.  A transcript of that hearing is of record.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since May 17, 2012, the Veteran's PTSD is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.



CONCLUSION OF LAW

From May 17, 2012, forward, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, service connection is in effect for PTSD, rated as 70 percent disabling since June 21, 2011.  See April 2012 rating decision.  This rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a) for the entire appeal period and the Veteran meets the criteria for consideration of entitlement to TDIU on a schedular basis.  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran's May 2012 TDIU application states that he last worked on May 17, 2012, when he reportedly became too disabled to work.  He reported recent jobs as a truck driver and factory worker.  He has a high school education with one year of college.  

The record shows that the Veteran receives disability benefits from the Social Security Administration (SSA), which found him to be disabled due to his mental health disability since May 17, 2012.  See SSA records received April 2014.  

At his July 2016 Board hearing, the Veteran testified that he could no longer drive trucks due to his mental health disability, adding that his commercial driving license had been revoked.  See July 2016 Board hearing transcript at 9.  About his ability to work, the Veteran stated that he has panic attacks and sometimes passes out.  Id. at 14.  He also endorsed problems with coworkers, including angry outbursts.  Id.  

VA treatment records show similar reports of not being able to work due to his mental health disability.  See VA treatment records received May 23, 2014, at 37 (in Virtual VA). Significantly, in June 2012, the Veteran stated that he had to quit work because he would feel rushed and agitated and then have panic attacks.  Id. at 85.

A January 2012 VA examination for the Veteran's PTSD reflects a finding of occupational and social impairment with reduced reliability and productivity.  The examiner noted difficulty in establishing and maintaining effective work and social relationships and in adapting to stressful circumstances, including work or a worklike setting.  The Veteran reported periods of unemployment due to his mental health symptoms and stated that he had to leave a long-haul truck driving position due to panic disorder.  In a May 2012 VA addendum opinion, a different VA examiner opined that it is less likely than not that the Veteran's PTSD renders him unable to secure and maintain gainful employment.  Nonetheless, the examiner stated that impairments caused by PTSD would have an equally negative impact on both physical and sedentary employment.  While the Board acknowledges the VA examiner's opinion, it notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD prevents him from securing or maintaining substantially gainful employment.  In this regard, the Board notes that the Veteran last worked in May 2012.  He reported that he quit his job due to his mental health symptoms, in particular, his panic attacks.  Although the May 2012 VA examiner opined that the Veteran is likely able to work, that same examiner acknowledged that the Veteran's PTSD impacted his ability to do both physical and sedentary work.  Based on his current level of impairment, he was found to be disabled for SSA purposes.  He has mostly worked as a truck driver in recent years.  This line of employment is no longer available to him due to his service-connected disability.  Additionally, there is no indication that he has training or experience in other areas of endeavor.  As already stated, he has a high school education with one year of college.

In sum, the Board finds the evidence to be in equipoise with respect to whether the service-connected mental health disability precludes the Veteran from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, entitlement to a TDIU is warranted from May 17, 2012, forward, date in which the evidence shows that he became too disabled to work.


ORDER

Entitlement to a TDIU is granted from May 17, 2012.


REMAND

The Veteran contends that his hypertension is directly related to service.  See December 2015 appellate brief.  VA treatment records from August 2012 reflect that the Veteran reported being diagnosed with hypertension in 1998 while still in the military.  See VA treatment records received March 1, 2012, at 148 and 159 (in Virtual VA).  This date of onset is also reflected in a February 2012 VA examination report.  At his July 2016 Board hearing, the Veteran testified that he began to notice signs and symptoms of hypertension while in active duty.  See July 2016 Board hearing transcript at 3.  He was not able to provide a specific timeframe, but believed that it was when he was deployed in Iraq.  Id.  He reported being diagnosed and treated for high blood pressure in service.  Id. at 4.  He stated that he sought treatment for his hypertension in 2000 and 2010.  Id. at 5-6.  Service treatment records from February 2010 show treatment for hypertension and reflect that the Veteran had been taking antihypertensive medication for around 10 years.  

The record shows four different periods of active duty service for the Veteran.  It appears, however, that there is still some unverified active duty service.  In this regard, the Board notes that the DD Form 214 for the period from September 2004 to February 2005 shows a total prior active service of 4 years, 6 months, and 29 days.  The DD Form 214 for the prior period (from June 1989 to June 1993) shows a total active service of exactly 4 years, with no prior active service.  Therefore, there are 6 months and 29 days of active duty service that have not been accounted for.  Such service occurred sometime between June 1993 and September 2004.  

This is important as a VA examiner in February 2012 indicates that the Veteran was diagnosed with essential hypertension in 1998 while on active duty and he received treatment for such.  Additionally, a September 1999 note from Mississippi Family Doctors reflects the notation of "HTN."

Based on the above, the Board finds that a remand is required.  On remand, the AOJ should contact the appropriate sources to ascertain the Veteran's entire record of active duty service and ultimately verify the Veteran's lay statement that his hypertension had its onset during a period of active duty service.  The AOJ should also obtain any outstanding service treatment record.

As stated above, the Veteran has stated that he sought treatment for his hypertension in 2000.  See July 2016 Board hearing transcript at 5-6.  Service treatment records include medical and personnel records from 1999 and 2000, but these do not show treatment for hypertension.  The only reference to hypertension is what appears to be a September 1999 prescription from a private Mississippi provider that was reviewed for purposes of a physical profile.  In view of this, the AOJ, on remand, should ask the Veteran to identify the dates and providers of any prior treatment for hypertension.  The AOJ should then obtain any identified treatment records.

Additionally, the Board notes that VA treatment records were last associated with the claims file in May 2014.  VA should obtain any outstanding VA records. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and authorize the release of, any outstanding medical records related to his hypertension, in particular, records of the 2000 treatment referenced in his July 2016 Board hearing.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

2.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

3.  Contact the appropriate sources and obtain the relevant personnel records to ascertain the Veteran's entire record of active duty service.  To the extent that is warranted, obtain any outstanding service treatment records.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


